Citation Nr: 0028161	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound and compound comminuted fracture 
of the left knee with degenerative changes, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  His service records show that he is a combat 
veteran whose military decorations include the Purple Heart 
Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran a 10 percent evaluation for his service-connected 
residuals of a gunshot wound and compound comminuted fracture 
of the left knee with degenerative changes, increased from 
the noncompensable rating previously in effect.


FINDINGS OF FACT

The veteran's service-connected residuals of a gunshot wound 
and compound comminuted fracture of the left knee with 
degenerative changes are currently manifested by some 
limitation of flexion, moderate left knee pain on weight-
bearing with a mild limp when walking, with left knee 
deformity, weakened motion, excess fatigability against 
moderate resistance, and mild incoordination on objective 
examination and radiographic evidence of degenerative changes 
of the left knee compartment.


CONCLUSION OF LAW

The criteria for an increased evaluation, to 20 percent, for 
service-connected residuals of a gunshot wound and compound 
comminuted fracture of the left knee with degenerative 
changes, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic 
Codes 5262 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is a combat veteran of World War II and served in 
the European Theater of Operations.  His service medical 
records show that in October 1944 he suffered an accidental, 
self-inflicted gunshot wound of his left knee after he 
unintentionally discharged his weapon while he was climbing 
out of a foxhole.  The medical records show that he was 
admitted for hospitalization and initially diagnosed with a 
severe surface wound of the anterior of his left knee, 
secondary to a missile wound, resulting in a compound 
comminuted fracture of his left patella.  The wound affected 
only the surface of the knee and the underlying skeletal 
structures.  Examination of his muscular system was 
essentially negative at the time of initial treatment.  The 
records show that his topical wounds were closed and his left 
knee placed in a cast.  

Following removal of the cast in November 1944, the veteran 
underwent orthopedic therapy.  X-rays of his left knee in 
February 1945 show an old comminuted fracture of the left 
patella with good alignment of the fragments and evidence of 
bony repair.  The radiologist observed that the left patella 
was positioned approximately 2 centimeters lower than the 
normal and undamaged right patella and attributed this 
discrepancy as possibly being due to a tear of the ligament 
above the upper apex of the injured patella.  Physical 
examination in February 1945 showed that the left knee 
displayed normal motion.  A 2-inch healed scar was observed 
over the left patella at the site of the gunshot injury.  The 
left knee joint was noted to have good stability.  There was 
approximately 3/4 inches of left quadriceps muscle atrophy in 
the lower thigh which, in the examiner's opinion, was the 
main disability of the left knee joint.  In April 1945, the 
veteran's scar of his left knee was noted to be adherent to 
the patella, causing pain when walking.  The scar was 
surgically excised and the wound sutured close.  By August 
1945, the records show that he still experienced some pain in 
his left knee at irregular intervals on walking, but was 
deemed to have been cured.

The veteran was honorably discharged from military service on 
October 1945 due to a service medical board determination 
that he was psychiatrically impaired due to an anxiety 
neurosis which rendered him medically unfit for further 
active duty.  

In a Department of Veterans Affairs Regional Office decision 
of October 1945, the veteran was granted service connection 
for residuals of a gunshot wound of the left knee.  The 
disability was assigned a noncompensable rating which 
remained in effect until the time of the current rating 
decision on appeal.

At the present time, the veteran is also service-connected 
for a psychiatric disorder, diagnostically rated as an 
anxiety neurosis.  His medical records show that he has a 
history of spinal fusion surgery of one of his lumbar 
vertebrae.  He is noted to have a mechanical low back 
disorder, though he is not service connected for this 
disability.  The medical records show that his date of birth 
is in August 1918.

In October 1998, the veteran reopened his claim and sought an 
increased (compensable) rating, inter alia, for his service-
connected residuals of a gunshot wound and compound 
comminuted fracture of the left knee with degenerative 
changes.  Pursuant to his claim, he was provided with a VA 
compensation examination in December 1998.  The report of 
this examination shows that the veteran complained of 
moderate left knee pain when walking, for which he was 
prescribed pain medication.  However, the veteran reported 
that he did not use the prescribed medicine.  The examiner 
noted that there were periods of symptomatic flare-up of his 
left knee which was moderate in severity and precipitated by 
walking.  The veteran did not need to use crutches, 
supportive braces, a cane or any other orthopedic device for 
his disabled left knee.  

Physical examination revealed some deformity of the veteran's 
left knee, status post surgery in service, as it was 
comparatively larger than the right knee in size.  No edema 
or ankylosis was observed.  There was some mild pain on 
palpation of the left knee, with tenderness on palpation of 
the medial aspect.  Scars, residual of surgery, were noted 
which were described by the examiner as being very 
superficial.  There was some weakened motion and excess 
fatigability of the left knee against moderate resistance, 
with some mild incoordination observed.  The veteran walked 
with a mild limp on his left knee.  There was no pain on 
range of motion testing.  He was able to flex his left knee 
to 120 degrees and extend it to zero degrees.  The left knee 
was stable on clinical examination.  

X-rays of the veteran's left knee revealed the presence of 
surgical wire at the patella, and surgical clips in the soft 
tissues, indicating prior surgery for internal fixation of 
the patellar fracture.  There was marked narrowing of the 
patellofemoral joint associated with patellar spurring, 
consistent with moderate to severe degenerative arthritis.  
Narrowing of the medial compartment of the femorotibial joint 
with marginal osteophytes was also demonstrated due to 
degenerative changes.  There was no acute fracture or 
dislocation.  The radiographic impression was degenerative 
arthritis of the left knee and post-surgical changes.  The 
overall orthopedic diagnoses were status-post operation of 
the left knee for fracture of the patella and possible post-
traumatic degenerative joint disease of the left knee.

II.  Analysis

To the extent that the veteran contends that his service-
connected residuals of a gunshot wound with compound 
comminuted fracture of the left knee with degenerative 
changes are productive of a greater level of impairment than 
that which is contemplated by the 10 evaluation currently 
assigned for the affected knee, his claim for an increased 
rating is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 
(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 
(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 (1999), and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (1999).  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In the present case on 
appeal, VA examination in December 1998 shows that the 
veteran does not suffer from joint effusion, laxity, 
subluxation or instability of his left knee joint.  Thus, 
though the left knee has been rated under Diagnostic Code 
5257 as 10 percent disabled for slight recurrent subluxation 
or lateral instability, it does not appear this code 
appropriately reflects the actual symptoms contributing to 
his impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (i.e., Diagnostic Codes 5260 and 5261 in the present 
case.)  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Thus, the 
Board may contemplate the applicability of Diagnostic Code 
5003 for disability due to arthritis when rating the 
veteran's left knee. 

The criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (1999), recognize impairment of the knee's ability to 
flex and extend.  For the veteran to receive a noncompensable 
evaluation on the basis of limitation of flexion of his 
service-connected knee, the objective medical evidence must 
show flexion limited to 60 degrees.  For a 10 percent 
evaluation, the evidence must show flexion limited to 45 
degrees.  For a 20 percent evaluation, the evidence must show 
flexion limited to 30 degrees.  For a 30 percent evaluation, 
the evidence must show flexion limited to 15 degrees.  The 
schedule does not provide for a rating higher than 30 percent 
for limitation of motion on flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of his service-connected knee, the 
objective medical evidence must show extension limited to 5 
degrees.  For a 10 percent evaluation the evidence must show 
extension limited to 10 degrees.  For a 20 percent evaluation 
the evidence must show extension limited to 15 degrees.  For 
a 30 percent evaluation the evidence must show extension 
limited to 20 degrees.  For a 40 percent evaluation the 
evidence must show extension limited to 30 degrees.  For a 50 
percent evaluation the evidence must show extension limited 
to 45 degrees.  The schedule does not provide for a rating 
higher than 50 percent for limitation of motion on extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's left knee displayed very good range of motion 
on extension and flexion during the December 1998 VA 
examination, with flexion to 120 degrees and extension to 
zero degrees and no pain on motion during clinical review for 
purposes of assessing functional loss.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Applying Diagnostic Code 5260, the limitation of flexion to 
120 degrees warrants the assignment of a noncompensable 
evaluation.  For a 20 percent evaluation, which is the level 
of impairment which must be demonstrated in order for him to 
receive an evaluation in excess of the 10 percent rating 
currently assigned, his left knee must be limited in flexion 
to 30 degrees.  As the objective medical evidence does not 
demonstrate this to be the case, he may not be granted an 
evaluation higher than noncompensable on the basis of 
Diagnostic Code 5260.

For virtually the same reasons as listed above, Diagnostic 
Code 5261 also does not provide a basis for a compensable 
evaluation for the veteran's service-connected left knee 
condition.  The facts of the case show that he has full 
extension of his left knee to zero degrees, which would 
warrant the assignment of a noncompensable evaluation.  For a 
20 percent rating, he must have limitation of extension to 15 
degrees.  Thus, Diagnostic Code 5261 also does not provide a 
basis on which he may receive an evaluation higher than 10 
percent for his left knee condition.

As previously discussed, even considering the provisions of 
the DeLuca case and 38 C.F.R. §§ 4.40 and 4.45, the current 
medical findings do not indicate a degree of functional loss 
of the left knee due to pain which would permit the 
assignment of a rating in excess of 10 percent based on 
limitation of motion on either flexion or extension.  While a 
10 percent rating could be assigned under Diagnostic Code 
5003 for limitation of motion of a major joint which is 
noncompensable, the Board does not find a basis in the 
evidence for the assignment of a rating in excess of 10 
percent under this provision.  Although there is evidence of 
pain on motion, weakness, excess fatigability and 
incoordination, the 10 percent rating under Diagnostic Code 
5003 already recognizes a level of impairment beyond that 
which is objectively shown based on limitation of motion.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5259, and 5263 (1999) are not for application to the facts of 
the present case because they contemplate specific disabling 
medical conditions which the veteran is not currently 
demonstrated to have.  Specifically, Diagnostic Code 5256 
contemplates knee impairment as a result of ankylosis.  
Diagnostic Code 5259 contemplates knee impairment as a result 
of surgically removed semi-lunar cartilage.  (Though the 
veteran has a history of left knee surgery, the records do 
not indicate that he ever underwent a meniscectomy or other 
surgical procedure involving the removal of cartilage from 
his knee.)  Diagnostic Code 5263 contemplates knee impairment 
as a 


result of genu recurvatum.  As these aforementioned 
conditions are not presently shown, these Diagnostic Codes 
may not be considered for purposes of rating the veteran.  
Thus, an evaluation in excess of 10 percent for impairment of 
the left knee based on the criteria contemplated in the 
aforementioned Diagnostic Codes is not warranted.

However, Diagnostic Code 5262 contemplates knee impairment as 
a result of malunion or nonunion of the tibia and fibula, and 
provides for a 10 percent rating where there is malunion of 
the tibia and fibula with slight knee or ankle disability, a 
20 percent rating where there is malunion of the tibia and 
fibula with moderate knee or ankle disability, a 30 percent 
rating where there is malunion of the tibia and fibula with 
marked knee or ankle disability, and a 40 percent rating 
where there is nonunion of the tibia and fibula with loose 
motion, requiring a brace.

The medical evidence indicates that the veteran has knee 
symptoms which are more analogous to malunion of the tibia 
and fibula with moderate knee disability, as the VA 
examination reports show that he experiences moderate left 
knee pain when walking.  Though no pain on motion is 
demonstrated on clinical examination, it is evident that the 
left knee becomes painful due to weight bearing when the 
veteran uses it for walking, thus explaining the absence of 
pain during range of motion testing when the knee was not 
supporting his weight.  Furthermore, his left knee is 
arthritic and is also deformed as compared to his unaffected 
right knee.  The objective medical evidence shows that he 
exhibits weakened motion and excess fatigability of his left 
knee against moderate resistance, with some mild 
incoordination observed, and also that he walked with a mild 
limp on his left knee.  He also has been provided 
prescription-grade medication for his left knee pain, though 
he evidently disdains using the prescribed drugs.  The 
schedular provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1999) permit the assignment of a 20 percent evaluation 
for a knee which is moderately disabled.  The Board will 
therefore resolve all reasonable doubt in the veteran's favor 
and find that the constellation of symptomatology more 
closely approximates the criteria for a 20 percent evaluation 
for moderate knee disability under Diagnostic Code 5262.  
Thus, 


an increased evaluation on a schedular basis may be allowed.  
See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.3, 4.7; 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  However, the evidence shows that the 
veteran's service-connected left knee, for all its 
demonstrated impairment, remains a stable joint.  
Additionally, he does not require the use of orthopedic 
devices, canes, walkers or crutches to support his knee or 
otherwise aid him when walking.  Therefore, as marked knee 
impairment is not demonstrated by the evidence, he may not be 
awarded a 30 percent rating or higher for his knee disorder 
under Diagnostic Code 5262 of the rating schedule.

The evidence does not demonstrate that the veteran's service-
connected left knee disability produces such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
notes that the veteran is service connected for a psychiatric 
disorder and he also has a mechanical low back disorder for 
which he is not service connected.  The veteran is also over 
80 years old and is therefore likely to be retired at the 
present time simply due to his age.  He has not asserted that 
he experiences such impairment due to his service-connected 
left knee disability.  Thus, as it cannot be concluded that 
the veteran's current industrial impairment is due solely to 
his service-connected left knee disability, a referral of 
this case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for service-connected residuals of a 
gunshot wound and compound comminuted fracture of the left 
knee with degenerative changes, under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), is not warranted.


ORDER

An increased rating, to 20 percent, for service-connected 
residuals of a gunshot wound and compound comminuted fracture 
of the left knee with degenerative 


changes is granted, subject to the laws and regulations 
governing awards of VA compensation benefits.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

